Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31 and 33-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 22, the claim recites “the upper snap-joint and the lower snap-joint inhibiting rotation of the magnet disposed in said vertical cell” (lines 22+).
	However, the original disclosure is not specific regarding such “inhibiting rotation of the magnets”.  In at least [0019] of the original disclosure it states “To facilitate the procedure of assembling the magnet block during production, snap-joints 302 (Fig.3) are made on each sidewall of the links (bridges) for holding the magnets in their corresponding cells and preventing them from falling out until the caps are mounted.”.  Thus, such “snap-fitting” are to hold the magnets, nothing more.
	Also, in lines 25+ it recites “within each vertical cell the lower snap-joint is disposed between, in an axial direction the second cap and the magnet disposed in said vertical cell” and “in a lateral direction perpendicular to the axial direction, the outer wall of the body frame and the outer side of the parallelepiped that form said vertical cell”, it is unclear what structure applicant sought to claim by such language.  What, where is “axial direction” and/or “lateral direction”?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22-28, 31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwi KR20110115709A (“Hwi”) in view of Tang CN105963990A (“Tang”) OR in the alternative further in view of Roane US 4,258,479 (“Roane”).
	As per claim 22, Hwi discloses a magnetic block (magnetic block 10)(Figs. 1-4 and 5d see also machine translation Figs. 1-4), comprising: 
	a non-magnetic body frame comprising four outer walls that each comprise a face, a top, and a bottom (body 10 has such walls and made from a nonmagnetic synthetic resin)(Fig. 1; page 2, 7th-9th pars.; also note page 3, 3rd par. as the use of wood),
	a parallelepiped, arranged within the body frame, comprising four outer sides, and a plurality of links that connect the parallelepiped to at least one outer wall (inner frame 14 forming a partition walls 15)(Fig. 1; page 2, 8th+ pars.);
	a first cap mounted to the top of the outer walls of the body frame (sealing member 30)(Fig. 1; page 2, 10th and 11th pars.);
 	wherein the outer walls of the body frame, outer sides of the internal parallelepiped, and the plurality of links form four vertical cells wherein the first cap and second cap (there are plurality of cells, between the partition walls 15 to receive magnets 20 within )(Fig. 1; page 2, 8th-13th pars.)  and  
	 magnets respectively arranged in each of the vertical cells and, such that polarity of each magnet does not change direction, and at a distance from each other that is not greater thickness of each magnet, such that there is magnetic induction between adjacent magnets, wherein a surface area of a face of each rectangular magnet and a surface area of a face of an adjacent outer wall are in a ratio of between 0.15 and 0.60, (magnets 20 are inserted within the cells; and adjacent blocks are magnetically attracted to each other)(Figs. 1 and 2; page 2, 8th+ pars.; see also page 3, 6th+ pars. as the polarity of the magnets) ;wherein adjacent faces of magnets of the magnets create a northern polarity in the magnetic block and adjacent faces three other of the six form a southern polarity in the magnetic block (in Fig. 2 and page 3, 5th + pars. as the polarity of adjacent magnets is position according to the magnetic properties of north-south polarity to allow attraction, connection of adjacent blocks)  ;
	wherein each vertical cell comprises an upper snap-joint connected to a link of the plurality of links and a lower snap-joint connected to a different link of the plurality of links, the upper snap-joint and the lower snap-joint inhibiting rotation of the magnet disposed in said vertical cell (construed as the partition walls 15 forming the cells to hold magnets therewithin)(Fig. 1) , 
	wherein, within each vertical cell the upper snap-joint is disposed between, in an axial direction parallel to the face of each outer wall, the first cap and the magnet disposed in said vertical cell (Fig. 1 the location of the magnets 20 with regard to closure 30), and 
	wherein, within each vertical cell, the magnet arranged therein is disposed between, in a lateral direction perpendicular to the axial direction, the outer wall of the body frame and the outer side of the parallelepiped that form said vertical cell (the position of magnets 20 within frame 14 of body 10)(Fig. 1; page 2, 7th-9th pars.).
	Hwi is not specific regarding a second cap mounted to the bottom of the outer walls of the body frame and six rectangular magnets respectively arranged in each of the vertical cells and each of the horizontal cells and at such distance.
	However, the use of a second cap as well as six rectangular magnets is well known in the art as taught by Tang (such as six rectangular magnates 3 or 4; and a body 1 ; includes a first and second caps (step covers 2); the body includes vertical and horizontal cells (via the top and bottom covers) to receive the magnets thereon (Figs. 1, and 3; see machine translation; page 2, 18th par. to page 3, 4th par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hwi’s magnetic block with a second cap mounted to the bottom of the outer walls of the body frame and six rectangular magnets respectively arranged in each of the vertical cells and each of the horizontal cells as taught by Tang for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a magnetic block with a plurality of block therein to magnetically attached to an adjacent magnetic block to form a magnetize configuration.
	Within the modify Hwi and Tang, the magnetic block would have included first and second caps and six rectangular magnets (as taught by Tang), thus the six rectangular magnets respectively arranged in each of the vertical cells and each of the horizontal cells, such that polarity of each magnet does not change direction such that there is magnetic induction between adjacent magnets, wherein adjacent faces of three magnets of the six magnets create a northern polarity in the magnetic block and adjacent faces three other magnets of the six magnets form a southern polarity in the magnetic block wherein, within each vertical cell the lower snap-joint is disposed between, in an axial direction the second cap and the magnet disposed in said vertical cell.
	In addition, if there is any doubt regarding the examiner’s interpretation regarding  Hwi’s snap-joint means for holding the magnets within, it is noted that within Tang the magnets are held within grooves 15 of the body, i.e. snap-joint means (Figs. 1 and 3; page 3, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hwi’s with such snap-joint means as taught by Tang for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming magnetic block with magnets that are firmly and securely retain therewithin.
	With respect to the distance between adjacent magnets, in a projection on the plane is not greater than 1.3 times a thickness of each magnet, it is further notes that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Hwi’s with such dimensions as claimed for the reason that a skilled artisan would have been motivated in forming the optimize magnetic block, based by routine experimentation, thus insure the optimize cube/frame size as well as the optimize magnetic polarities position/location that insure the optimum magnetic attraction between adjacent blocks to form a stable and sturdy construction. 
	Lastly, with regard to the three faces (with three magnets) are forming a northern polarity and three other faces forming a southern polarity, the examiner takes the position that within the modified magnetic cube of Hwi- Tang there is such walls to allow attraction of adjacent cubes to each other, as shown for example in Hwi’ Fig. 2.  Thus, in order to allow such magnetic connection between adjacent blocks, there must be such magnetic arrangement.
	However, if there is any doubt regarding such interpretation, it is noted that Roane discloses and wherein adjacent faces of three magnets create a northern polarity in a magnetic block and adjacent faces three adjacent magnets form a southern polarity in the magnetic block (Figs. 4 and 5 in conjunction to 8:9-29).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hwi- Tang’s magnetic block wherein adjacent faces of three magnets create a northern polarity in a magnetic block and adjacent faces three adjacent magnets form a southern polarity in the magnetic block as taught by Roane for the reason that a skilled artisan would have been motivated by Roane’s explicit suggestion to use such rectangular magnets and wherein each of the cells designed to prevent rotation of the located inside magnet relative to the center of the rectangular magnet which allow firm and sturdy connection of the block yet allow easy manipulation of the block into different configuration as well easy disassembly of the system (8:9+).
	As per claim 23, with respect to wherein the distance between adjacent magnets, in a projection on the plane, equal to or less than a thickness of each magnet, note Hwi’s Fig. 1 as the structure of the magnets 20 and their position relative to a plane of the holder (of inner frame 14); see Tang ‘s Fig. 1 regarding the rectangular magnets; also, note Fig. 4 in conjunction to Fig. 5 as rectangular magnets 51-54 relative to a projection plane of Roane.  Within the modified Hwi’s the rectangular magnet would have position within such distance.
	As per claims 24, 25, with respect to wherein the ratio is between 0.15 and 0.19 (claim 24), and wherein the ratio is between 0.19 and 0.225 (claim 25), note the examiner’s discussion above wherein at has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, any ratio of the thickness, area, length, and etc. would have been obvious for the same reasons discussed above with respect to claim 22.
	As per claim 26, with respect to wherein each rectangular magnet is positioned adjacent to a center of the face of an outer wall, note Tang’s Fig. 1 , regarding rectangular magnets and note Hwi’s Fig. 1 as the cells to receive the magnets within as relative to the center of the block 10.  Within the modified Hwi  by at least the teachings of Tang  the magnets would have been rectangular and further positions as such position.
	As per claim 27, with respect to further comprising flat edges on the top and bottom of the outer walls, note Hwi’s Figs. 1, 2 regarding the structure of the cube/block including such flat edges, in the assembled configuration.
	As per claim 28, with respect to further comprising at least one rib within the parallelepiped, construed as the partition of the frame 14 of Hwi in Fig. 1; note also Figs. 5a-5f as different design within inner parallelepiped means; see also Tang’s Figs. 1-3 as well as page 2, 18th par.-page 3, 4th par. as the use of ribs 12 of frame 11 of body 1. 
	As per claim 31, with respect to further comprising one or more pillars on an inner side of at least one of the first cap and the second cap, note Tang’s Figs. 1 and 4 in conjunction to page 2, 18th par.-page 3, 6th par. as the connection of the step covers 2 (first and second caps) to the body 1.
As per claim 33, with respect to further comprising at least one vertical stiffening rib on at least one outer side of the parallelepiped, note Tang’s Figs. 1 and 3 as the ribs 12 construed as such means.
As per claim 35, with respect to wherein at least one face of the magnetic block comprises a multi-pole magnetization, within the modified Hwi- Tang at least one face would have been as such according to at least Hwi’s Fig. 2 and page 3, 6th pars. as connection of adjacent blocks; also, note Roane’s at least Figs. 4 and 5 in conjunction to 8:9+ regarding the polarity of magnets 51-54.
Claims 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwi and Tang (or in the alternative and Roane) as applied to claim 22 above, and further in view of Wei US 2015/0262744 (“Wei”).
	As per claim 29, with respect to further comprising seams of an assembled magnetic block that are invisible, such limitations construed according to applicant’s Fig. 1 and at least [0019] as it states” Due to such a design, after welding the caps to the body frame, the seams 502 (Fig. 5) between the caps and the body frame become nearly invisible.”.
	In that regard, note Hwi’s page 2, 10th par. as molded of sealing 30 to the body. Thus, Hwi teaches “seams that are invisible”
	However, if there is any doubt regarding such interpretations, it is noted that such features are well known in the art as taught by Wei,  attention to Wei’s Fig. 1 in conjunction to [0012] and [0039] as it states”[0012] As a further improvement, the cover surface and the side surface, and the cover surface and the magnet pressing piece are fixed with each other via screw fixation or ultrasonic welding.” And “The cavities encapsulated by the upper cover 1 and the bottom surface are disposed on the corresponding magnet pressing pieces 5 and 6, and the magnet pressing pieces are fixed on the upper cover or the bottom surface via screw fixation or ultrasonic welding…” 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hwi- Tang’s  further comprising seams of an assembled magnetic block that are invisible as taught by Wei for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a building block that is enclosed to house magnetic means within as the block function as magnetic building block while the block brought closer to another block.  Also, as mentioned by Hwi it is well known to “hide” attachment fasteners from small children, and such connection of seams within the modified blocks would have provide such “hiding means”.
	As per claim 34, Hwi - Tang is not specific regarding to further comprising at least one triangular concentrator at the upper end of the parallelepiped and at least one triangular concentrator at the lower end of the parallelepiped. 
	However, Wei discloses triangular concentrator (on top and bottom) of inner frame 4 as shown in Figs. 2-5 of Wei.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hwi- Tang’s at least one triangular concentrator at the upper end of the parallelepiped and at least one triangular concentrator at the lower end of the parallelepiped as taught by Wei for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a building block that is enclosed to house magnetic means within as the block function as magnetic building block while the block brought closer to another block.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwi and Tang (or in the alternative and Roane) as applied to claim 22  above, and further in view of Applicant Admitted Prior Art (‘AAPA’).
	As per claim 30, the modified Hwi is not specific regarding wherein the magnets comprise NdFeB.
	However, AAPA discloses that the use of magnets that are NdFeB magnets, is well known in the art (par. [0005)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hwi’s magnet/s comprise NdFeB as taught by AAPA for the reason that a skilled artisan would have been motivated in using well known, and readily available magnet means that are suitable for their intended use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-31 and 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711